DELAWARE GROUP® EQUITY FUNDS II Delaware Value® Fund (the “Fund”) Supplement to the Fund’s Statement of Additional Information dated March 30, 2015 The following information replaces the second table in the section in the Fund’s SAI entitled "Investment Manager and Other Service Providers – Distributor”: During the Fund’s last three fiscal years, the Distributor received, in the aggregate, limited contingent deferred sales charge (“Limited CDSC”) payments from the Fund with respect to Class A shares of the Fund and CDSC payments with respect to the Fund’s Class C shares as follows: Delaware ValueFund Fiscal Year Ended Class A shares Class C shares 11/30/14 11/30/13 11/30/12 Please keep this supplement for future reference. This Supplement is dated February 1, 2016.
